Exhibit 10.28 December 13, 2011 Shawn K. Poe 122 Westongate Way Cary, NC 27513 Re:Renewal of Amended and Restated Retention Agreement Dear Shawn: This letter is to serve as your notification that Ply Gem Industries, Inc. has elected to execute its Renewal Term right under your current Amended and Restated Retention Agreement dated November 7, 2008 for a period of one year.As such, all applicable rights and terms as outlined in your Amended and Restated Retention Agreement will remain in effect through December 31, 2012. Please sign this letter in the space provided below as your acknowledgement and agreement of this Renewal Term agreement and return this original to me, and retain a copy for your own records. Sincerely, PLY GEM INDUSTRIES, INC. By: /s/ Gary E. Robinette Name:Gary E. Robinette Title:President and Chief Executive Officer Acknowledged and Agreed: /s/ Shawn K. Poe Shawn K. Poe
